Hunt, Chief Justice.
Cynthia White was found guilty of felony murder and cruelty to children in the death of her three-year-old son.1 She appeals, and we affirm.
1. After reviewing the evidence in a light most favorable to the jury’s determination of guilt, we conclude that a rational trier of fact could have found the defendant guilty of the crimes for which she was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. White’s remaining enumerations of error are without merit.2

Judgment affirmed.


All the Justices concur.


 The crime occurred on August 21, 1991. White was found guilty of felony murder and cruelty to children on April 2, 1992, and sentenced to life in prison. White’s motion for new trial, filed on April 27, 1992, and amended on December 6, 1993, was denied on August 10, 1994. White filed her notice of appeal on August 30, 1994. The appeal was docketed on September 30, 1994, and submitted for decision on briefs on November 21, 1994.


 White also contended that her statement to police was coerced; that the trial court erred in failing to find a Batson issue; that the trial court erred in admitting hearsay evidence; that counsel was ineffective; and that the trial court’s charge on circumstantial evidence was incomplete.